Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John D. Pemberton (reg# 45749) on 9/5/22.

The application has been amended as follows: 

1.	(Currently Amended) An electronic device comprising:
a first housing, wherein the first housing includes a display having a top portion, a bottom portion, a right side, and a left side;
a second housing, wherein the second housing is rotatably coupled to the first housing using a hinge;
a user tracking engine located in the display to at least partially determine data related to a gaze of a user;
a display adjustment engine; 
a motor, wherein, based on the data related to the gaze of the user, the display adjustment engine can activate the motor to cause a height of the display to be adjusted; and 
a display rotation mechanism, wherein the display rotation mechanism is located in a middle portion of at least one of the right side or the left side of the display, wherein the display adjustment engine can use the display rotation mechanism to cause the display to be rotated such that the top portion of the display and the bottom portion of the display are 

2.	(Previously Presented) The electronic device of Claim 1, wherein the gaze is a relative distance of a user’s face and the eyes from the display, a position of the user’s eyes relative to the display, an orientation of the user’s pupil relative to the display, and/or a position of the user’s head relative to the display.

3.	(Cancelled)

4.	(Original) The electronic device of Claim 1, wherein the motor rotates a worm gear in a first direction and a display support travels up the worm gear as the worm gear rotates in the first direction, wherein the display support is coupled to the display.

5.	(Original) The electronic device of Claim 4, wherein the motor rotates the worm gear in a second direction and the display support travels down the worm gear as the worm gear rotates in the second direction, wherein the second direction is opposite the first direction.

6.	(Original) The electronic device of Claim 4, wherein the display is electrically coupled to the second housing using a wire cable and a spool winds or unwinds the wire cable when the display is adjusted.

7.	(Original) The electronic device of Claim 6, wherein the spool is coupled to the worm gear.

8.	(Original) The electronic device of Claim 1, wherein the display is electrically coupled to the second housing through the hinge.

9.	(Currently Amended) A method comprising:
receiving data related to a gaze of a user from a user tracking engine located in a display that includes a top portion, a bottom portion, a right side, and a left side;
determining that the display should be adjusted based on the received data related to the gaze of the user; 
activating a motor, where in the motor causes a height of the display to be adjusted; and
rotating the display by activating a display rotation mechanism located along a middle portion of at least one of the right side or the left side of the display.

10.	(Previously Presented) The method of Claim 9, wherein the display is rotated such that a top portion of the display and a bottom portion of the display are about equidistant from eyes of the user.

11.	(Original) The method of Claim 9, wherein the motor rotates a worm gear in a first direction and a display support travels up the worm gear as the worm gear rotates in the first direction, wherein the display support is coupled to the display.

12.	(Original) The method of Claim 11, wherein the motor rotates the worm gear in a second direction and the display support travels down the worm gear as the worm gear rotates in the second direction, wherein the second direction is opposite the first direction.

13.	(Original) The method of Claim 11, wherein the display is located in a first housing, wherein a hinge rotatably couples the first housing to a second housing, wherein the display is electrically coupled to the second housing through the hinge.

14.	(Original) The method of Claim 13, wherein the display is electrically coupled to the second housing using a wire cable, wherein a spool, coupled to the worm gear, winds or unwinds the wire cable when the display is adjusted.

15.	(Currently Amended) At least one non-transitory machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to:
receive data related to a gaze of a user from a user tracking engine located in a display that has a top portion, a bottom portion, a right side, and a left side, wherein the gaze is a relative distance of the user’s face and eyes from the display, a position of the user’s eyes relative to the display, an orientation of the user’s pupil relative to the display, and/or a position of the user’s head relative to the display;
determine that the display should be adjusted based on the received data related to the gaze of the user; 
activate a motor, where in the motor causes a height of the display to be adjusted; and
activate a display rotation mechanism to cause the display to be rotated such that a top portion of the display and a bottom portion of the display are a middle portion of at least one of the right side or the left side of the display.

16.	(Cancelled) 

17.	(Previously Presented) The at least one non-transitory machine readable medium of Claim 15, wherein the motor turns a worm gear and a display support travels up when the worm gear rotates in a first direction and down when the worm gear rotates in a second direction, wherein the display support is coupled to the display.

18.	(Previously Presented) The at least one non-transitory machine readable medium of Claim 17, wherein the display is located in a first housing and the display is electrically coupled to a second housing using a wire cable, wherein a spool winds or unwinds the wire cable when the display is adjusted.

19.	(Previously Presented) The at least one non-transitory machine readable medium of Claim 18, wherein the spool is coupled to the worm gear.

20.	(Previously Presented) The at least one non-transitory machine readable medium of Claim 15, wherein the display is located in a first housing and the display is electrically coupled to a second housing using spring clips.
	
21.	(Cancelled)


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Reasons for allowance, as previously articulated on numbered-page 2 of the Final Office Action dated 6/6/22 in the line item numbered 3, are maintained and reiterated here.  That is to say, the closest cited prior art of record does not contain the physical assembly as required in the manner recited and as allowed.  Moreover, previously-presented concerns about indefiniteness have been overcome via the present Examiners Amendment.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174